Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 4, the terms “TPMI and TRI are information indicated to UE by the BS. However, based on claim 4, the panel of the UE indicates TPM and TRI. It is not clear how TPM and TRI which are information elements which are indicated by the BS to UE could be indicated by the UE” Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

In claim 6, the terms “the first scheduling manner" or “the second scheduling manner” or "the third scheduling manner". However, the terms "first scheduling manner” or “second scheduling manner” or “third scheduling manner” are not defined in claim 6 or in claims 5. In addition, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by ZTE CN 108111272 (from IDS filed by Applicant on 4/26/22)

1. A data transmission method, applied to a terminal provided with at least two antenna panels for uplink transmission, comprising: 
acquiring a target uplink transmission manner corresponding to a transmission capability of the terminal (ZTE: [0152] - For example, one user supports a maximum of two PTRS ports. That is, the user has two antenna panels. Each panel corresponds to N SRS resources, that is, each panel corresponds to N beams. When the base station configures 2N SRS resources through the higher layer signaling, in the first N SRS resources, the ID of the PTRS port is 0, and in the last NSRS resources, the ID of the PTRS port is 1. In this way, the base station indicates multiple SRIs when notifying uplink scheduling data through the DCI, such as two SRIs, which correspond to two DMRS parts. Aller receiving two SAI values, the user may correspondingly find the IDs of the PTRS ports configured in the SRS resources corresponding to the two SRIs. lf the [Ds of the PTRS ports configured in the SAS resources corresponding to the two SRls are the same, then the DMRS ports corresponding to the two SRIs are from the same panel, that is, the DMRS ports share one PTRS port. Otherwise two PTRS ports are needed);  
transmitting a data layer of uplink data via at least one antenna panel of the terminal according to a correspondence between data layers of the uplink data and the antenna panels of the terminal in the target uplink transmission manner (ZTE: [0140-0142, 0152] - After receiving two SRI values, the user may correspondingly find the IDs of the PTRS ports configured in the SRS resources corresponding for the two SRIs. lf the IDs of the PTRS ports configured in the SRS resources corresponding ta the two SRIs are the same, then the DMRS ports corresponding ta the two SRIs are from the same panel, that is, the DMRS ports share one PTRS part. Otherwise two PTRS poris are needed.).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Guo US 20180206132.

1. A data transmission method, applied to a terminal provided with at least two antenna panels for uplink transmission, comprising: 
acquiring a target uplink transmission manner corresponding to a transmission capability of the terminal (Guo: [0229, 0233, 0240-0241] - In yet another example, such information can also assist the gNB to select the Tx beam mode for UE's uplink transmission. For example, the gNB measures good beam RSRP or CQI from NR-SRS signals that correspond to more than one Tx beam modes. Then the gNB can select the Tx beam mode with highest priority from those modes and indicate the UE to use that Tx beam mode for the uplink data transmission…. the gNB can indicate one Tx beam mode to the UE); 
transmitting a data layer of uplink data via at least one antenna panel of the terminal according to a correspondence between data layers of the uplink data and the antenna panels of the terminal in the target uplink transmission manner (Guo: [0233, 0240-0241] - the UE is requested to apply the indicated Tx beam mode to the uplink transmission, e.g., NR-PUSCH and/or NR-PUCCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo US 20180206132 in view of ZTE CN 108111272 (from IDS filed by Applicant on 4/26/22).

2. The data transmission method according to claim 1, wherein the acquiring the target uplink transmission manner corresponding to the transmission capability of the terminal comprises: 
selecting, according to the transmission capability of the terminal, at least one uplink transmission manner among a plurality of preconfigured uplink transmission manners as the target uplink transmission manner, wherein correspondences between data layers of the uplink data and the antenna panels of the terminal in different uplink transmission manners are different from each other; or, 
reporting the transmission capability of the terminal to a network device, acquiring an uplink transmission manner indicated by the network device according to the transmission capability of the terminal, and determining the target uplink transmission manner according to the uplink transmission manner indicated by the network device; or, 
selecting, according to the transmission capability of the terminal, at least one uplink transmission manner among a plurality of preconfigured uplink transmission manners as a recommended uplink transmission manner and transmitting the recommended uplink transmission manner to a network device, acquiring an uplink transmission manner selected by the network device among the recommended uplink transmission manner, and determining the target uplink transmission manner according to the uplink transmission manner selected by the network device; or, 
reporting the transmission capability of the terminal to a network device, acquiring at least one recommended uplink transmission manner indicated by the network device according to the transmission capability of the terminal, and selecting the target uplink transmission manner among the at least one recommended uplink transmission manner.
ZTE further teaches selecting, according to the transmission capability of the terminal, at least one uplink transmission manner among a plurality of preconfigured uplink transmission manners as the target uplink transmission manner, wherein correspondences between data layers of the uplink data and the antenna panels of the terminal in different uplink transmission manners are different from each other (ZTE: cited in 3.1.7 the indication of  multiple SRis corresponding to one or multiple panels to UE for the UE to select the corresponding beams and panel for transmission in UL. Each set of SRI indicated by the BS discloses a transmission manner in which a correspondence exists between the beams and the panels. A different set of SRis indicated by the BS will implicitly have a different correspondence. Therefore, discloses the first alternative of claim 2. The subject matter of the second and third alternatives of claim 2 is disclosed in (see the passages cited in 3.2))
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Guo’ invention in order to select the corresponding beams and panel for transmission in UL, as taught by ZTE.

3. The data transmission method according to claim 2, wherein the transmission capability of the terminal comprises at least one of: a quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission; a quantity of uplink resource sets supported by the terminal that are available for beam management; a quantity of antenna panels supported by the terminal that are capable of coherent transmission; a scheduling indication manner supported by the terminal (ZTE: [0152]).

4. The data transmission method according to claim 3, wherein the scheduling indication manner supported by the terminal comprises at least one of following scheduling indication manners: a first scheduling indication manner, referring to that each antenna panel of the terminal indicates target information; a second scheduling indication manner, referring to that each antenna panel of the terminal indicates target information and an amplitude and/or phase weighting factor between any two antenna panels of the terminal; a third scheduling indication manner, referring to that all antenna panels provided for the terminal indicate target information jointly; wherein the target information comprises transmit precoding matrix index (TPMI) and/or transmit rank index (TRI) (ZTE: [0141, 0148]).

5. The data transmission method according to claim 3, wherein the plurality of preconfigured uplink transmission manners comprises: a first uplink transmission manner, a second uplink transmission manner and a third uplink transmission manner; wherein the first uplink transmission manner refers to that one antenna panel is selected among at least two antenna panels provided for the terminal, and all data layers of the uplink data are transmitted on the selected antenna panel; the second uplink transmission manner refers to that all data layers of the uplink data are transmitted on each antenna panel of the terminal; the third uplink transmission manner refers to that all data layers of the uplink data are divided into N groups, and each group of data layers is transmitted on one antenna panel, wherein there is a one-to-one correspondence between the groups and the antenna panels, N is a quantity of the antenna panels of the terminal, and N is a positive integer greater than 1 (ZTE: [0141-0143, 0148, 0152]).

6. The data transmission method according to claim 5, wherein the selecting, according to the transmission capability of the terminal, at least one uplink transmission manner among a plurality of preconfigured uplink transmission manners as the target uplink transmission manner comprises: determining that the target uplink transmission manner is the first uplink transmission manner, in a case that the quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission is 1 or the quantity of uplink resource sets supported by the terminal that are available for beam management is 1; determining that the target uplink transmission manner is the first uplink transmission manner or the third uplink transmission manner, in a case that the quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission or the quantity of uplink resource sets supported by the terminal that are available for beam management is M, and the quantity of antenna panels supported by the terminal that are capable of coherent transmission is 1; determining that the target uplink transmission manner is the first uplink transmission manner or the second uplink transmission manner, in a case that the quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission or the quantity of uplink resource sets supported by the terminal that are available for beam management is M, and the quantity of antenna panels supported by the terminal that are capable of coherent transmission is M; determining that the target uplink transmission manner is the first uplink transmission manner or the third uplink transmission manner, in a case that the quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission or the quantity of uplink resource sets supported by the terminal that are available for beam management is M, and the scheduling indication manner supported by the terminal is the first scheduling indication manner; determining that the target uplink transmission manner is the first uplink transmission manner or the second uplink transmission manner, in a case that the quantity of antenna panels supported by the terminal that are capable of simultaneous uplink transmission or the quantity of uplink resource sets supported by the terminal that are available for beam management is M, and the scheduling indication manner supported by the terminal is the second scheduling indication manner or the third scheduling indication manner; wherein M is a positive integer greater than 1 (Guo: [0090, 0210, 0221] fig. 6-15).

7. The data transmission method according to claim 2, wherein in a case that the transmission capability of the terminal comprises a scheduling indication manner supported by the terminal and the scheduling indication manner supported by the terminal comprises at least two scheduling indication manners, prior to the selecting, according to the transmission capability of the terminal, at least one uplink transmission manner among a plurality of preconfigured uplink transmission manners as the target uplink transmission manner, the method further comprises: selecting, according to the transmission capability of the terminal, one scheduling indication manner among the at least two scheduling indication manners supported by the terminal as a scheduling indication manner of the terminal; or, reporting the transmission capability of the terminal to a network device, acquiring one scheduling indication manner selected by the network device among the at least two scheduling indication manners supported by the terminal according to the transmission capability of the terminal, and using the one scheduling indication manner as a scheduling indication manner of the terminal; or, reporting the transmission capability of the terminal to a network device, acquiring at least one recommended scheduling indication manner selected by the network device among the at least two scheduling indication manners supported by the terminal according to the transmission capability of the terminal, selecting one scheduling indication manner among the at least one recommended scheduling indication manner, and using the one scheduling indication manner as a scheduling indication manner of the terminal; or, identifying, according to the transmission capability of the terminal, at least one recommended scheduling indication manner among the at least two scheduling indication manners supported by the terminal, transmitting the at least one recommended scheduling indication manner to a network device, and using a scheduling indication manner selected by the network device among the at least one recommended scheduling indication manner as a scheduling indication manner of the terminal (ZTE: [0152]).

Regarding claims 8-10,12-17,21 and 23-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “CRM, terminal, device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415